Citation Nr: 0530185	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  04-29 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease.

REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States



INTRODUCTION

The veteran served on active duty between 1943 and 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for chronic obstructive pulmonary disease.

Travel board hearings were originally scheduled on March 14, 
2005 and May 17, 2005. However, the veteran has canceled them 
for health reasons and has requested that his appeal be 
processed based on the evidence on file.

In November 2005, the Board granted a motion to advance the 
veteran's appeal on the Board's docket under the provisions 
of 38 U.S.C. § 7107 and 38 C.F.R. § 20.900 ( c ).

FINDINGS OF FACT

1.  The veteran's military occupational specialty was crystal 
grinder which exposed him to tetrachloride dust.

2.  The competent medical evidence of record is in equipoise 
with respect to whether or not the veteran incurred in 
chronic obstructive pulmonary disease as a result of his 
duties during active service.


CONCLUSION OF LAW

With resolution of reasonable doubt in favor of the veteran, 
chronic obstructive pulmonary disease was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5104, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

Review of the claims folder reveals essential compliance with 
the requirements of VCAA.  In the event of a possible 
noncompliance given the favorable disposition of the appeal, 
it would not result in prejudice to the veteran. Therefore, 
further analysis or discussion of VCAA is not at this time 
critical.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt is to be afforded to the 
claimant.  38 U.S.C.A. § 5107(b) (2002; 38 C.F.R. § 3.102 
(2005). 

The records on file reveal that the veteran worked as a 
crystal grinder for a period of 13 months while in service.  
He has indicated that part of his duties involved grinding 
quartz oscillator crystals for transmitters.  The crystals 
were lapped by hand on a glass plate.  The initial lapping 
was with carborundum powder and water, and they had to be 
washed in carbon tetrachloride.  To fine tune the product, 
the grinding process would subsequently switched to aluminum 
oxide.  According to the veteran, these processes exposed him 
to the various chemicals and harmful dust.

The service medical records contain no evidence of treatment 
for respiratory problems including chronic obstructive 
pulmonary disease.  It was not until the 1990's that the 
veteran began to experience reparatory problems which were 
eventually diagnosed as chronic obstructive pulmonary 
disease.  He has received extensive treatment for this severe 
respiratory condition over the years and is currently at the 
John F. Kennedy Memorial Hospital in Florida on oxygen 
therapy.

In May 2003 the veteran was afforded a comprehensive VA 
examination.  The physician confirmed the diagnosis of 
chronic obstructive pulmonary disease and concluded with the 
opinion that the veteran's lung condition was not due to his 
exposure to quartz crystal dust.

A February 2005 letter from a pulmonary specialist, David 
Weissberger, M.D. who, according to the records on file, has 
been the veteran's treating physician for many years, noted 
that the veteran was exposed to carbon tetrachloride during 
World War II.  Dr. Weissberger expressed the opinion that 
carbon tetrachloride exposure certainly could have been a 
contributing factor to the veteran's lung disease.

The file also contains numerous pieces of evidence submitted 
by the veteran, including reprinted articles on the hazards 
and toxic effects of exposure to carbon tetrachloride.

It is clear from the military records that the veteran was 
exposed to tetrachloride dust for a prolong period of time 
while working as a crystal grinder in service.  It is also 
clear that he now has chronic obstructive pulmonary disease.  
The question to be resolved is whether his pulmonary 
condition resulted from such exposure.  

The Board notes that while a VA examiner has expressed the 
opinion that the veteran's lung disease is not due to his 
exposure to crystal dust, the fact is that this opinion has 
been controverted by the veteran's physician, who has treated 
him for many years.  The veteran's private physician's 
opinion that the veteran's exposure to tetrachloride dust was 
a contributing factor in the development of his lung disease, 
while not totally unequivocal; it is nevertheless persuasive 
and has served to place the evidence in equipoise.  

Given the circumstances of the case and the obligation of the 
Board to resolve reasonable doubt in favor of the veteran, as 
the law requires, service connection for the veteran's 
chronic obstructive pulmonary disease is warranted.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is granted.



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


